Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 16,
2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00298-CV


               THOMAS A. PHILLIPS D/B/A R2CM, Appellant

                                         V.

           GENE VINCENT AND KENDRA VINCENT, Appellees

                    On Appeal from the 284th District Court
                           Montgomery County, Texas
                     Trial Court Cause No. 12-09-09419 CV

               MEMORANDUM                         OPINION
      Appellant filed a notice of appeal from a judgment signed December 12,
2014. The appeal was transferred to this court from the Ninth Court of Appeals. On
April 9, 2015, appellant filed a motion to dismiss the appeal because the parties
have settled their dispute. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.